                    Case 19-05128            Doc 1       Filed 02/27/19 Entered 02/27/19 15:36:42                              Desc Main
                                                           Document     Page 1 of 18

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Spybar Management, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  303 W. Erie St., Ste. 220
                                  Chicago, IL 60654
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cook                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       http://www.spybarchicago.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 19-05128                Doc 1       Filed 02/27/19 Entered 02/27/19 15:36:42                                   Desc Main
                                                               Document     Page 2 of 18
Debtor    Spybar Management, LLC                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7224

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 19-05128            Doc 1        Filed 02/27/19 Entered 02/27/19 15:36:42                                 Desc Main
                                                            Document     Page 3 of 18
Debtor   Spybar Management, LLC                                                                    Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 19-05128            Doc 1       Filed 02/27/19 Entered 02/27/19 15:36:42                                Desc Main
                                                           Document     Page 4 of 18
Debtor    Spybar Management, LLC                                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 27, 2019
                                                  MM / DD / YYYY


                             X   /s/ Garrett Belschner                                                    Garrett Belschner
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ E. Philip Groben                                                      Date February 27, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 E. Philip Groben 6299914
                                 Printed name

                                 Gensburg Calandriello & Kanter, P.C.
                                 Firm name

                                 200 W. Adams St., Ste. 2425
                                 Chicago, IL 60606
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (312) 263-2200                Email address


                                 6299914 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
Case 19-05128   Doc 1   Filed 02/27/19 Entered 02/27/19 15:36:42   Desc Main
                          Document     Page 5 of 18
Case 19-05128   Doc 1   Filed 02/27/19 Entered 02/27/19 15:36:42   Desc Main
                          Document     Page 6 of 18
Case 19-05128   Doc 1   Filed 02/27/19 Entered 02/27/19 15:36:42   Desc Main
                          Document     Page 7 of 18
                      Case 19-05128                    Doc 1         Filed 02/27/19 Entered 02/27/19 15:36:42                                      Desc Main
                                                                       Document     Page 8 of 18

 Fill in this information to identify the case:
 Debtor name Spybar Management, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                                                Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ASCAP                                                                                                                                                                      $3,792.38
 PO Box 331608
 Nashville, TN 37203
 Bank Direct                                                                                                                                                                $7,574.35
 Two Conway Park
 150 North Field Dr.,
 Ste 190
 Lake Forest, IL
 60045
 Byline Bank                                                     Equipment,                                         $423,043.16                 $50,000.00              $373,043.16
 180 N. LaSalle St.                                              Fixtures,
 Chicago, IL 60601                                               Inventory, Goods,
                                                                 Accounts,
                                                                 Instruments,
                                                                 Chattel Paper, and
                                                                 General
                                                                 Intangibles
 Capital One Bank                                                                                                                                                         $27,000.00
 (USA) N.A.
 PO Box 71083
 Charlotte, NC 28272
 Chase Cardmember                                                                                                                                                         $16,342.00
 Services
 PO Box 94014
 Palatine, IL 60094
 Citibank/Choice                                                                                                                                                          $19,000.00
 PO Box 183037
 Columbus, OH
 43218
 Dino Gardiakos                                                                                                                                                         $100,000.00
 814 N. Wood St.,
 #2S
 Chicago, IL 60622
 Garrett Belschner                                                                                                                                                      $150,000.00
 230 W. Division St.,
 #1202
 Chicago, IL 60610


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-05128                    Doc 1         Filed 02/27/19 Entered 02/27/19 15:36:42                                      Desc Main
                                                                       Document     Page 9 of 18


 Debtor    Spybar Management, LLC                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Garrett Birch                                                                                                                                                              $7,100.00
 3936 N. Pulaski Rd.,
 #2N
 Chicago, IL 60641
 Illinois Department                                                                                                                                                       Unknown
 of Revenue
 P.O. Box 19035
 Springfield, IL
 62794-9035
 John Curley                                                                                                                                                              $17,000.00
 340 W. Superior
 #604
 Chicago, IL 60654
 John Curley                                                                                                                                                              $16,000.00
 340 W. Superior
 #604
 Chicago, IL 60654
 Marco Sgalbazzini                                                                                                                                                          $7,354.00
 5257 Willowcrest
 Ave., Apt. 202
 North Hollywood,
 CA 91601
 Marty McKenna                                                                                                                                                              $2,244.98
 PO Box 221089
 Chicago, IL 60622
 Michael Roche                                                                                                                                                              $3,300.00
 2206 Henning Pl.
 Plainfield, IL 60586
 Passarelli-Statewide                                                                                                                                                     $18,000.00
 Ltd
 9240 Broadway Ave.
 Brookfield, IL 60513
 Penelope Gardiakos                                                                                                                                                       $35,000.00
 700 Peterson
 Park Ridge
 Park Ridge, IL 60068
 Phil Groves                                                                                                                                                                $3,500.00
 3651 Cardiff Ave.
 Los Angeles, CA
 90034
 Skyline Managment                                               Indemnification of                                                                                     $318,975.00
 Co.                                                             IDOR Sales Tax
 303 Erie, Ste. 220                                              Liabilities
 Chicago, IL 60654
 Southern Glazer's                                                                                                                                                        $16,000.00
 Wine and Spirits
 300 E. Crossroads
 Pkwy
 Bolingbrook, IL
 60440




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 19-05128   Doc 1   Filed 02/27/19 Entered 02/27/19 15:36:42   Desc Main
                             Document     Page 10 of 18


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      303 Erie Partners, LLC
                      303 West Erie, Ste. 215
                      Chicago, IL 60654


                      A.Barr Companies
                      16300 W. 103rd St.
                      Lemont, IL 60439


                      Angelica Lis
                      6304 West Cornelia Avenue
                      Chicago, IL 60634


                      Armige Agency
                      304 S. Jones Blvd., Ste 2482
                      Las Vegas, NV 89107


                      ASCAP
                      PO Box 331608
                      Nashville, TN 37203


                      AT&T
                      PO Box 5014
                      Carol Stream, IL 60197


                      Badger Mutual Insurance
                      1635 W. National Ave.
                      Milwaukee, WI 53204


                      Bank Direct
                      Two Conway Park
                      150 North Field Dr., Ste 190
                      Lake Forest, IL 60045


                      Blake Seitz
                      758 North Larrabee Street
                      Suite 627
                      Chicago, IL 60654


                      Blitt & Gaines, P.C.
                      661 Glenn Ave.
                      Wheeling, IL 60090


                      Breakthru Beverage
                      PO Box 809180
                      Chicago, IL 60680
Case 19-05128   Doc 1   Filed 02/27/19 Entered 02/27/19 15:36:42   Desc Main
                         Document     Page 11 of 18



                  Brian Franzen
                  39 Gerrard Rd.
                  London, England N18BA


                  Broadcast Music, Inc.
                  Attn: Marketing/Fullfillment
                  10 Music Square East
                  Nashville, TN 37203


                  Byline Bank
                  180 N. LaSalle St.
                  Chicago, IL 60601


                  Capital One Bank (USA) N.A.
                  PO Box 71083
                  Charlotte, NC 28272


                  Chase Cardmember Services
                  PO Box 94014
                  Palatine, IL 60094


                  Chicago Beverage Systems
                  4441 n. Kilbourn Ave.
                  Chicago, IL 60624


                  Citibank/Choice
                  PO Box 183037
                  Columbus, OH 43218


                  ComEd
                  PO Box 6111
                  Carol Stream, IL 60197-6111


                  Craft Lighting LLC
                  6007 N. Sheridan Rd., #20c
                  Chicago, IL 60660


                  Dave Fauth
                  10113 Hartford Ct., Apt. 3A
                  Schiller Park, IL 60176


                  Dino Gardiakos
                  814 N. Wood St., #2S
                  Chicago, IL 60622
Case 19-05128   Doc 1   Filed 02/27/19 Entered 02/27/19 15:36:42   Desc Main
                         Document     Page 12 of 18



                  Dino Gardiakos
                  814 N. Wood St. #2S
                  Chicago, IL 60622


                  Elazar Paniagua
                  2109 N. Spaulding
                  Chicago, IL 60647


                  FMLY Agency Ltd.
                  49 Cheltenham Place
                  Brighton, United Kingdon BN14AB


                  Garrett Belschner
                  230 W. Division St., #1202
                  Chicago, IL 60610


                  Garrett Birch
                  3936 N. Pulaski Rd., #2N
                  Chicago, IL 60641


                  Guardian Pest Control
                  1535 N. Clinet Ave.
                  Griffith, IN 46319


                  Illinois Department of Revenue
                  P.O. Box 19035
                  Springfield, IL 62794-9035


                  Integrity Payment Systems
                  1700 Higgins Rd., Ste. 490
                  Des Plaines, IL 60018


                  Integrity Payment Systems
                  1700 Higgins Rd., Ste. 690
                  Des Plaines, IL 60018


                  Internal Revenue Service
                  Centralized Insolvency Operation
                  PO Box 7346
                  Philadelphia, PA 19101-7346


                  Jesus Cleaning Inc.
                  4409 S. Keating Ave.
                  Chicago, IL 60632
Case 19-05128   Doc 1   Filed 02/27/19 Entered 02/27/19 15:36:42   Desc Main
                         Document     Page 13 of 18



                  Joe Calderone
                  2738 West Augusta Apt.3
                  Chicago, IL 60622


                  Johanna Smith
                  2231 North Lister Avenue
                  Unit E
                  Chicago, IL 60614


                  John Curley
                  340 W. Superior #604
                  Chicago, IL 60654


                  John Vithoulkas
                  2307 W. Wolfram St., Unit 512


                  Jorge E. Navas
                  2104 S. 51st Ct.
                  Cicero, IL 60804


                  Jose Munoz
                  1710 W. Wabansia
                  Chicago, IL 60622


                  Lee Martin
                  6314 Sunflower Drive
                  Matteson, IL 60443


                  Liaison Artists
                  2343 3rd St., Ste. 299
                  San Francisco, CA 94107


                  Listed Bookings
                  170 1/2 Noe St.
                  San Francisco, CA 94114


                  Mae Pflaumer
                  3340 N. Osceola
                  Chicago, IL 60634


                  Marco A. Ozaine
                  5924 S. Komensky
                  Chicago, IL 60629
Case 19-05128   Doc 1   Filed 02/27/19 Entered 02/27/19 15:36:42   Desc Main
                         Document     Page 14 of 18



                  Marco Sgalbazzini
                  5257 Willowcrest Ave., Apt. 202
                  North Hollywood, CA 91601


                  Marty McKenna
                  PO Box 221089
                  Chicago, IL 60622


                  Mauro sanchez
                  5516 S. Pulaski Rd., #2F
                  Chicago, IL 60629


                  MB Finanical Bank, N.A.
                  6111 N. River Rd.
                  Des Plaines, IL 60018


                  Michael Roche
                  2206 Henning Pl.
                  Plainfield, IL 60586


                  Michael W. Gasperec
                  605 West 37th Street
                  Unit 2
                  Chicago, IL 60609


                  Nick Bullick
                  1040 Churchill Drive
                  Bolingbrook, IL 60440


                  Noe Perez
                  9608 W. Higgins Rd.
                  Des Plaines, IL 60018


                  Onofre Garcia
                  400 East Randolph
                  Apt. 2514
                  Chicago, IL 60601


                  Paradigm Talent Agency
                  140 Broadway, 26th Floor
                  New York, NY 10005


                  Passarelli-Statewide Ltd
                  9240 Broadway Ave.
                  Brookfield, IL 60513
Case 19-05128   Doc 1   Filed 02/27/19 Entered 02/27/19 15:36:42   Desc Main
                         Document     Page 15 of 18



                  Paulina Garga-Chmiel
                  c/o Chuhak & Tecson
                  30 S. Wacker Dr., Ste. 2600
                  Chicago, IL 60606


                  Penelope Gardiakos
                  700 Peterson
                  Park Ridge
                  Park Ridge, IL 60068


                  Phil Groves
                  3651 Cardiff Ave.
                  Los Angeles, CA 90034


                  Prisma Artists
                  1711 N48th Ave.
                  Hollywood, FL 33021


                  RCN Business Services
                  650 College Road East, Suite 3100
                  Princeton, NJ 08540


                  Rec Grief



                  Rewards Network
                  2 North Riverside Plaze, Ste.200
                  Chicago, IL 60606


                  Rita Dalipi
                  1009 Saddle Lane
                  Lemont, IL 60439


                  Robert Bansley
                  8923 South Austin
                  Oak Lawn, IL 60453


                  Robert Stanfa
                  2400 West Madison Street
                  Apt. 203
                  Chicago, IL 60612


                  Schultz Supply
                  PO Box 92170
                  Elk Grove Village, IL 60009
Case 19-05128   Doc 1   Filed 02/27/19 Entered 02/27/19 15:36:42   Desc Main
                         Document     Page 16 of 18



                  Scicoustic LLC
                  8475 Murphy Dr.
                  Middleton, WI 53562


                  Skyline Managment Co.
                  303 Erie, Ste. 220
                  Chicago, IL 60654


                  Southern Glazer's Wine and Spirits
                  300 E. Crossroads Pkwy
                  Bolingbrook, IL 60440


                  Taylor Decesare
                  161 West Kinzie Street
                  Apt. 2604
                  Chicago, IL 60654


                  Telplex Communications
                  16830 Ventura Blvd., Ste. 350
                  Encino, CA 91436


                  The Bullitt Agency
                  3207a M Street NW
                  Washington, DC 20007


                  Tim Block
                  7811 North Harlem Avenue
                  Niles, IL 60714


                  Transform
                  5008 Gordon Ave.
                  Madison, WI 53716


                  UniFirst Corporation
                  2045 North 17th Ave.
                  IL 61600


                  UniFirst Corporation
                  2045 North 17th Ave.
                  Melrose Park, IL 60160


                  US Bank NA
                  PO Box 790408
                  Saint Louis, MO 63179
Case 19-05128   Doc 1   Filed 02/27/19 Entered 02/27/19 15:36:42   Desc Main
                         Document     Page 17 of 18



                  Waste Management
                  PO Box 4648
                  Carol Stream, IL 60197
                 Case 19-05128                    Doc 1          Filed 02/27/19 Entered 02/27/19 15:36:42                   Desc Main
                                                                  Document     Page 18 of 18



                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      Spybar Management, LLC                                                                          Case No.
                                                                                 Debtor(s)                  Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Spybar Management, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 February 27, 2019                                                   /s/ E. Philip Groben
 Date                                                                E. Philip Groben 6299914
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Spybar Management, LLC
                                                                     Gensburg Calandriello & Kanter, P.C.
                                                                     200 W. Adams St., Ste. 2425
                                                                     Chicago, IL 60606
                                                                     (312) 263-2200 Fax:(312) 263-2242




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
